UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4446



In Re:   ROBERT W. PETTY,

                                                          Petitioner.



         On Petition for Writ of Mandamus.   (CR-97-107-DKC)


Submitted:   July 18, 2002                   Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert W. Petty, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert W. Petty brought this petition for writ of mandamus

requesting this court to order the district court to correct its

erroneous re-characterization of his motion as one filed pursuant

to Fed. R. Crim. P. 33.    Petty has filed motions in the district

court requesting such action, but the district court has not yet

addressed these motions.

     Petty has failed to present such an extraordinary situation as

to warrant the drastic remedy of mandamus relief.      See Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).   Because mandamus relief is not

a substitute for an appeal, In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979), Petty has an available remedy, namely to

allow the district court to address his motions, and, following

entry of a final order, noting an appeal.    Accordingly, while we

grant Petty’s motion for leave to proceed in forma pauperis, we

deny the petition for writ of mandamus.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                 2